DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II and Species B in the reply filed on February 22, 2022 is acknowledged.
Claims 6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the passenger-side airbag wherein “at least a portion of the tuck in the vertical direction has a different fold-in width from another portion” (as in claim 7), the passenger side airbag “wherein the first recess and the second recess have a spacing from each other that decreases toward a lower area” (as in claim 10), and the perforated slit (as in claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 14A, 14B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:

In paragraph 0042, line 1, “Fig.” should be changed to --Figs.--.
In paragraph 0047, line 10, “cause” should be changed to --causes--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “slit” in claim 12 is used by the claim to mean “tear line,” while the accepted meaning is “A long, straight, narrow cut or opening” (https://www.thefreedictionary.com/slit). The term is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2018/0111581 A1). Wang discloses a passenger-side airbag (e.g., 110) comprising an occupant-facing surface facing an occupant in an inflated and deployed state, wherein in the inflated and deployed state, the occupant-facing surface has a first recess, a second recess, and a first protrusion (at 118), the first and second recesses being respectively provided in left side and right side portions of the occupant-facing surface and extending in a vertical direction, the first protrusion being defined between the first and second recesses (Fig. 3A). The occupant-facing surface has a second protrusion 111 located leftward of the first recess, and a third protrusion 111 located rightward of the second recess, and the first protrusion is flush with or recedes forward relative to the second and third protrusions (Fig. 3A). A tether 112 pulls the occupant-facing surface forward to form each of the recesses. A panel defines the occupant-facing surface, wherein the panel includes a tuck, and a rear end of the tether is connected to .
Claims 1-3, 5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (US 9,623,831 B1). Deng discloses a passenger-side airbag comprising an occupant-facing surface facing an occupant in an inflated and deployed state, wherein in the inflated and deployed state, the occupant-facing surface has a first recess, a second recess, and a first protrusion (at 11), the first and second recesses being respectively provided in left side and right side portions of the occupant-facing surface and extending in a vertical direction, the first protrusion being defined between the first and second recesses (Figs. 3 and 4). The occupant-facing surface has a second protrusion (at 12) located leftward of the first recess, and a third protrusion (at 13) located rightward of the second recess, and the first protrusion is flush with or recedes forward relative to the second and third protrusions (Figs. 3 and 4). A tether 70 pulls the occupant-facing surface forward to form each of the recesses. A panel defines the occupant-facing surface, wherein the panel includes a tuck, and a rear end of the tether is connected to the tuck (Figs. 3 and 4). The first protrusion comprises only a single protrusion defined between the first recess and the second recess (Figs. 3 and 4).
Claims 1, 2, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moritani et al. (US 2017/0355345 A1). Moritani discloses a passenger-side airbag (e.g., 105) comprising an occupant-facing surface facing an occupant in an inflated and deployed state, wherein in the inflated and deployed state, the occupant-facing surface has a first recess, a second recess, and a first protrusion (Fig. 2), the first and second recesses being respectively provided in left side and right side portions of the occupant-facing surface and extending in a .
Claims 1-3, 5, 7 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada et al. (US 11,203,320 B2). Yamada discloses a passenger-side airbag comprising an occupant-facing surface facing an occupant in an inflated and deployed state, wherein in the inflated and deployed state, the occupant-facing surface has a first recess (e.g., 41), a second recess (e.g., 46), and a first protrusion (e.g., 36), the first and second recesses being respectively provided in left side and right side portions of the occupant-facing surface and extending in a vertical direction, the first protrusion being defined between the first and second recesses. The occupant-facing surface has a second protrusion (e.g., 29) located leftward of the first recess, and a third protrusion (e.g., 32) located rightward of the second recess, and the first protrusion is flush with or recedes forward relative to the second and third protrusions (Figs. 2-7, 10, 12-15 and 18-20). A tether (e.g., 60L, 60R) pulls the occupant-facing surface forward to form each of the recesses. A panel defines the occupant-facing surface, wherein the panel includes a tuck, and a rear end of the tether is connected to the tuck (Fig. 3). At least a portion of the tuck in the vertical direction has a different fold-in width from another portion (i.e., the fold-in width is smaller at the top and at the bottom of the tuck due to the radiuses at the upper and lower .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0111581 A1) in view of Matsumura (US 2005/0098994 A1). Wang teaches the limitations of claim 3, as explained above. Wang does not teach an upper tether and a lower tether. Matsumura teaches a recess that is formed by an upper tether and a lower tether (Figs. 6 and 7). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang to use an upper tether and a lower tether to form a recess, according to the known technique taught by Matsumura, in order to reduce the amount of material used to make the airbag, which would advantageously reduce the weight and cost of the airbag. Using smaller tethers could also advantageously allow the tether(s) to be made from smaller pieces of material, which could help to minimize scrap.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0111581 A1) in view of Eckert et al. (US 2013/0093171 A1). Wang teaches the limitations of claim 3, as explained above. Wang does not teach an upper tether and a lower tether. Eckert teaches that a recess may be formed by a single tether 61 or by an upper tether 61a and a .	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0111581 A1). Wang teaches the limitations of claim 1, as explained above. Wang does not teach that the airbag has the dimensions recited in claim 11. However, the recited dimensions do not patentably distinguish the claimed invention from the cited prior art since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP §2144.04(IV)(A).
11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 11,203,320 B2). Yamada teaches the limitations of claim 1, as explained above. Yamada further teaches that in a middle portion in the vertical direction of the occupant-facing surface, the first recess and the second recess have a depth of 100 to 200 mm (column 12, lines 57-60). Yamada does not explicitly teach that in the inflated and deployed state of the passenger-side airbag, the first recess and the second recess have a spacing of 150 to 350 mm from each other in a middle portion in the vertical direction of the occupant-facing surface. However, the recited dimensions do not patentably distinguish the claimed invention from the cited prior art since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP §2144.04(IV)(A).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614